    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 1 of 11 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


DISCOVERORG DATA, LLC,                            §
                                                  §   Civil No.
       Plaintiff,                                 §
                                                  §
       v.                                         §   DEMAND FOR JURY TRIAL
                                                  §
THISWAY GLOBAL, LLC,                              §
                                                  §
       Defendant.                                 §


Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”), for its complaint against ThisWay Global, LLC

(“ThisWay”), alleges as follows:

                                       INTRODUCTION

       DiscoverOrg curates a highly accurate database of information used by businesses

worldwide in connection with their business-to-business sales, marketing, and recruiting.

DiscoverOrg invests millions of dollars annually to build and maintain its database and associated

intellectual property and to constantly verify, update, and expand upon the information it provides

to customers. To use this database, DiscoverOrg’s customers pay tens and sometimes hundreds

of thousands of dollars in subscription fees. The success of DiscoverOrg’s business model depends

on a customer’s faith on the continued availability—and exclusivity—of DiscoverOrg’s database.

       Instead of paying for a subscription like other customers, ThisWay stole more than 6,000
records from DiscoverOrg’s database, which it used for months to market its products and services.

DiscoverOrg brings this suit to protect its highly valuable intellectual property, recover its

damages, and ensure fairness for itself and for its customers.

                                            PARTIES

       1.      DiscoverOrg is a Delaware limited liability company.         Its principal place of

business is located in Vancouver, Washington.




COMPLAINT – Page 1
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                   Page 2 of 11 PageID 2



       2.      ThisWay is a Delaware limited liability company. Its principal place of business is

located in Austin, Texas.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

§§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

       4.      This Court has personal jurisdiction over ThisWay, because its principal place of

business is located in this district. Venue is proper in this district, because ThisWay resides in this
district. 28 U.S.C. §§ 1391(b)(1) and 28 U.S.C. § 1400(a).

                                 FACTS AND ALLEGATIONS

A. DiscoverOrg’s Platform.

       5.      DiscoverOrg provides business-to-business marketing data including business

contact data, firmographic information, and other competitive intelligence. It delivers this data to

paying subscribers via a password-secured, online graphical user interface.            DiscoverOrg’s

subscribers gain access to its database of marketing information profiling businesses in the United

States and across the globe. DiscoverOrg has been recognized as an industry leader in sales and

marketing intelligence. The depth, breadth, and accuracy of DiscoverOrg’s database is unrivaled

in the marketplace.

       6.      DiscoverOrg has invested and continues to invest tens of millions of dollars to

develop and maintain the infrastructure, content, and quality of its database. To deliver timely and

comprehensive data to DiscoverOrg’s clients, DiscoverOrg employs approximately 200 research

analysts focused on building, managing, and updating DiscoverOrg’s database. DiscoverOrg

expends substantial labor, time, and resources to collect, organize, and disseminate the information

in its database. In total, DiscoverOrg employs more than 1,000 people and has made significant

investment in developing and purchasing software, hardware, and other equipment to continuously

update and support the accuracy and comprehensiveness of its database. DiscoverOrg’s database

displays the selection, arrangement, orchestration, compilation, and presentation of the


COMPLAINT – Page 2
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                Page 3 of 11 PageID 3



organizational charts, contacts, and other information collected and assembled by DiscoverOrg’s

analysts.

        7.      DiscoverOrg licenses access to its database to thousands of companies.

DiscoverOrg’s database is valuable to companies like ThisWay because they use the detailed

information collected by DiscoverOrg to market their own products and services.

        8.      The database’s value depends on its exclusivity. To protect the database’s value,

DiscoverOrg has implemented reasonable security measures.              For example, access to

DiscoverOrg’s database requires a password, and only users that have signed restrictive license
agreements receive this password. DiscoverOrg also uses mail monitoring and list protection to

secure the integrity of its database.

B. ThisWay’s Wrongful Conduct.

        9.      Instead of acquiring a license from DiscoverOrg to access the proprietary and

confidential subscriber-only portions of the platform, ThisWay gained unauthorized access to

DiscoverOrg’s proprietary information. ThisWay then used this information to sell its products

and services. This conduct presents a critical threat to DiscoverOrg: if everyone did what ThisWay

has done, DiscoverOrg could not survive as a business, and the resource DiscoverOrg provides to

its customers would be completely lost. Through its actions, ThisWay sought to enjoy a “free

ride” off of the license fees paid by DiscoverOrg’s legitimate customers.

        10.     Beginning in October 2019, ThisWay used DiscoverOrg’s proprietary information

to sell ThisWay’s products and services.       ThisWay exported at least 6,348 records from

DiscoverOrg’s database and commercially exploited that information for its sales and marketing

purposes, including by conducting email marketing campaigns using the stolen data.

        11.     ThisWay acted knowingly, intentionally, and willfully in accessing and using

DiscoverOrg’s proprietary information without authorization and without compensating

DiscoverOrg.     ThisWay wrongfully profited from its unauthorized use of DiscoverOrg’s

proprietary information, including, but not limited to, by reducing the time, effort, and expense

associated with identifying and contacting potential new customers and business opportunities.


COMPLAINT – Page 3
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 4 of 11 PageID 4



       12.      ThisWay knew that DiscoverOrg’s data was confidential and proprietary and

subject to restrictive license agreements. Even so, ThisWay knowingly accessed and used

DiscoverOrg’s data for its own sales and marketing purposes without any license or authorization

to do so.     ThisWay took these actions to profit from DiscoverOrg’s data without paying

DiscoverOrg. ThisWay has wrongfully profited from these activities and has reduced the market

value of DiscoverOrg’s database.

       13.      At all relevant times, ThisWay had a duty to train and supervise the conduct of its

employees and agents acting on its behalf. ThisWay breached this duty in two ways:
       (1) by failing to train and monitor its employees and agents adequately; and

       (2) by failing to have appropriate policies in place regarding unauthorized access to

       computer systems, communication, storage networks, and copyrighted works and trade

       secrets, and/or failing to enforce such policies.

       14.      On information and belief, all of ThisWay’s alleged actions here were performed

by employees or other agents of ThisWay within the scope of their employment or other agency

relationship with ThisWay, on ThisWay’s behalf, and for ThisWay’s benefit.

                                  FIRST CLAIM FOR RELIEF

                   (Theft of Trade Secrets - 18 U.S.C. § 1832 et seq.)

       15.      DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 14.

       16.      DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information, and other

data), expending substantial time, labor, and expense to do so. DiscoverOrg’s database and the

information contained therein comprise a compilation of business information. This information

is used in interstate commerce.

       17.      The compilation of information in DiscoverOrg’s database derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by, those who are not licensed by DiscoverOrg to access the database. Specifically,


COMPLAINT – Page 4
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                Page 5 of 11 PageID 5



DiscoverOrg works as a subscriber-based platform; to gain access to DiscoverOrg’s collection of

information, subscribers must pay a fee. Therefore, DiscoverOrg’s very business model depends

on the secrecy and independent value of its information. If subscribers could get DiscoverOrg’s

information elsewhere for free or by paying less, they would. Non-licensees, such as ThisWay,

obtain economic value from the disclosure or use of the information in DiscoverOrg’s database.

       18.     DiscoverOrg has taken reasonable measures to protect and keep the information in

its database secret. These measures include limiting access to those customers who agree to the

terms of access in the licensing agreement and requiring password authentication to access the
database through its secure online portal. DiscoverOrg also monitors access to the database and

use of the information to further ensure its security.

       19.     ThisWay used improper means, including theft, to obtain access to and acquire

information from DiscoverOrg’s database. ThisWay knew or had reason to know, at the time it

obtained and at the times it used DiscoverOrg’s information, that this information was obtained

from persons or entities owing DiscoverOrg a duty to maintain its secrecy.

       20.     ThisWay received and possessed information from DiscoverOrg’s proprietary

database that ThisWay knew to have been converted without authorization.

       21.     ThisWay willfully and maliciously misappropriated DiscoverOrg’s trade secrets by

using the information contained in DiscoverOrg’s proprietary computer systems for ThisWay’s

financial gain without authorization.

       22.     ThisWay’s actions have damaged DiscoverOrg through the lost opportunity to

realize licensing revenue and the diminution of the market value of its proprietary information.

ThisWay has been unjustly enriched by the use of valuable marketing and sales information

without paying compensation and through the consummation of business transactions that would

not have occurred without use of the stolen information. DiscoverOrg would, in the alternative,

be entitled to a reasonable royalty for ThisWay’s use of the information.

       23.     ThisWay is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses and

ThisWay’s unjust enrichment, in an amount to be proven at trial, or for a reasonable royalty


COMPLAINT – Page 5
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 6 of 11 PageID 6



pursuant to 18 U.S.C. § 1836(b)(3)(B). DiscoverOrg is entitled to an injunction preventing

ThisWay from continuing to possess or use information obtained from DiscoverOrg’s database, or

requiring ThisWay to pay a reasonable royalty for future use. Finally, DiscoverOrg is entitled to

exemplary damages under 18 U.S.C. § 1836(b)(3)(C), and to its reasonable attorney’s fees under

18 U.S.C. § 1836(b)(3)(D).

                               SECOND CLAIM FOR RELIEF

     (Misappropriation of Trade Secrets – Tex. Civ. Prac. & Rem. Code                      §

                                      134A.001 et seq.)
       24.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 23.

       25.     ThisWay is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses and

ThisWay’s unjust enrichment, in an amount to be proven at trial. DiscoverOrg is entitled to an

injunction preventing ThisWay from continuing to possess or use information obtained from

DiscoverOrg’s database, or requiring ThisWay to pay a reasonable royalty for future use. Finally,

DiscoverOrg is entitled to exemplary damages under Tex. Civ. Prac & Rem. Code § 134A.004(b)

and to its reasonable attorney’s fees under Tex. Civ. Prac. & Rem. Code § 134A.005.

                                THIRD CLAIM FOR RELIEF

                                     (Misappropriation)

       26.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 25.

       27.     DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information, and other

data) expending substantial time, labor, and expense to do so.

       28.     ThisWay intentionally and without permission used information from

DiscoverOrg’s database to increase its profits. ThisWay has taken a “free ride” on DiscoverOrg’s

skill, labor, and costly and substantial efforts in creating and securing its commercially valuable

database.


COMPLAINT – Page 6
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 7 of 11 PageID 7



       29.     DiscoverOrg has lost profits and suffered the diminution of the market value of its

database because of ThisWay’s actions. As a result, ThisWay is liable to DiscoverOrg for

compensatory damages including wrongfully derived revenues in an amount to be proven at trial.

                               FOURTH CLAIM FOR RELIEF

                                          (Copyright)

                  Count 1 — Copyright Infringement 17 U.S.C. § 501 et seq.

       30.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 29.
       31.     DiscoverOrg’s database is an original work of authorship containing copyrightable

subject matter for which copyright protection exists under the Copyright Act. DiscoverOrg has

filed for copyright registration with the United States Copyright Office in compliance with 17

U.S.C. § 101 et seq. DiscoverOrg’s copyright was registered December 27, 2010, with registration

number TX0007487999.

       32.     As owner of all right, title, and interest in and to the copyrighted works,

DiscoverOrg is entitled to all the exclusive rights and remedies accorded by Section 106 of the

Copyright Act to a copyright owner. Those rights include the exclusive rights to reproduce the

copyrighted works and to sell non-exclusive licenses to those copyrighted works.

       33.     ThisWay made and used copies of DiscoverOrg’s copyrighted material without

authorization or license from DiscoverOrg. ThisWay used those copies for ThisWay’s financial

gain without paying DiscoverOrg. In doing so, ThisWay violated DiscoverOrg’s exclusive rights

of reproduction and distribution.

       34.     At all relevant times, ThisWay had the duty and the ability to supervise and monitor

the actions its employees and agents. ThisWay’s employees performed their actions within the

scope of their employment and on ThisWay’s behalf and for its direct financial benefit.

       35.     ThisWay knowingly induced, caused, facilitated, encouraged, and/or or materially

contributed to the infringing conduct.

       36.     ThisWay’s willful infringing conduct has disregarded DiscoverOrg’s rights.


COMPLAINT – Page 7
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 8 of 11 PageID 8



       37.     As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

will continue to be harmed. Under 17 U.S.C. § 504(b), DiscoverOrg is entitled to its actual

damages, including any and all of ThisWay’s profits attributable to its wrongful conduct, or

statutory damages under 17 U.S.C. § 504(c). DiscoverOrg is also entitled to its costs, including

reasonable attorney’s fees, under 17 U.S.C. § 505.

                 Count 2 — Circumvention of Copyright Protection Systems

                                    (17 U.S.C. §§ 1201, 1203)

       38.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
through 37.

       39.     DiscoverOrg employs technical measures including password-protection, mail

monitoring, and list protection to protect its copyrighted works. These works include its database,

business intelligence reports, and supporting infrastructure, which effectively control access to

these works.

       40.     ThisWay, through its unauthorized use of access credentials, circumvented these

measures to access and use DiscoverOrg’s copyrighted works.

       41.     As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

will continue to be harmed. DiscoverOrg is entitled to its actual damages, in addition to any of

ThisWay’s profits attributable to its conduct under 17 U.S.C. § 1201(c)(1)-(2). In the alternative,

DiscoverOrg is entitled to statutory damages under 17 U.S.C. § 1201(c)(3). DiscoverOrg is also

entitled to its reasonable attorney’s fees and costs under 17 U.S.C. § 1203(b)(4)-(5).

                                 FIFTH CLAIM FOR RELIEF

                                    (Unjust Enrichment)

       42.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 41.

       43.     ThisWay used DiscoverOrg’s commercially valuable data without paying

DiscoverOrg. This action benefitted and unjustly enriched ThisWay to DiscoverOrg’s detriment.




COMPLAINT – Page 8
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                 Page 9 of 11 PageID 9



       44.     ThisWay is therefore liable to DiscoverOrg for this unjust enrichment in an amount

to be determined at trial.

                                SIXTH CLAIM FOR RELIEF

                                         (Negligence)

       45.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 44.

       46.     At all relevant times, ThisWay had a duty to take reasonable care in training and

supervising its employees and other agents acting on its behalf.
       47.     ThisWay breached this duty in two ways: (1) by failing to train and supervise its

employees regarding basic data security obligations; and (2) by allowing its employees to

participate in the unlawful conduct alleged above. A reasonable entity would have implemented

and enforced a policy banning this kind of conduct. ThisWay failed to do so.

       48.     It is foreseeable that the failure to train and supervise employees and other agents

about appropriate methods for obtaining sales and marketing information for the benefit of

ThisWay would harm DiscoverOrg.

       49.     As a direct and proximate cause of ThisWay’s negligence, DiscoverOrg lost profits.

ThisWay’s negligence also reduced the market value of DiscoverOrg’s database. ThisWay is

therefore liable to DiscoverOrg for compensatory damages in an amount to be proven at trial.



                                    PRAYER FOR RELIEF

       WHEREFORE, DiscoverOrg prays for the following relief:

       1.      Entry of judgment in its favor and against ThisWay on all counts;

       2.      A declaration that ThisWay’s unlawful conduct was willful and knowing;

       3.      As to its First Claim for Relief, DiscoverOrg’s actual damages, restitution for

ThisWay’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;

       4.      As to its Second Claim for Relief, DiscoverOrg’s actual damages, restitution for

ThisWay’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;


COMPLAINT – Page 9
    Case 3:20-cv-00190-G Document 1 Filed 01/24/20                   Page 10 of 11 PageID 10



            5.    As to its Third Claim for Relief, compensatory damages in an amount to be proven

at trial;

            6.    As to its Fourth Claim for Relief, actual damages in an amount to be proven at trial,

or statutory damages as provided for by 17 U.S.C. § 504(c) and 17 U.S.C. § 1201(c)(3);

            7.    As to its Fifth Claim for Relief, restitution for ThisWay’s unjust enrichment;

            8.    As to its Sixth Claim for Relief, compensatory damages in an amount to be proven

at trial;

            9.    An award of exemplary damages for ThisWay’s willful and knowing infringement,
theft, and misappropriation;

            10.   Immediate and permanent injunctive relief enjoining ThisWay from using

DiscoverOrg’s trade secrets, copyrighted materials, and misappropriated products and services, or

requiring ThisWay to pay a reasonable royalty for future use;

            11.   An award of DiscoverOrg’s costs of suit, including the costs of experts and

reasonable attorney’s fees as permitted by law, including 18 U.S.C. § 1836(b)(3)(D), Tex. Civ.

Prac. & Rem. Code § 134A.005, 17 U.S.C. § 505, and 17 U.S.C. §§ 1203(b)(4)-(5); and

            12.   An award of pre- and post-judgment interest; and such other relief as the Court may

deem just and equitable.




COMPLAINT – Page 10
   Case 3:20-cv-00190-G Document 1 Filed 01/24/20   Page 11 of 11 PageID 11




DATED: January 24, 2020                  Respectfully submitted,

                                         FORD & HARRISON LLP

                                         By: /s/ Rachel Z. Ullrich
                                             Rachel Z. Ullrich
                                             ATTORNEY IN CHARGE
                                             Texas Bar No. 24003234
                                             RUllrich@fordharrison.com
                                             1601 Elm Street, Suite 4450
                                             Dallas, Texas 75201
                                             Telephone: (214) 256-4700
                                             Facsimile: (214) 256-4701
OF COUNSEL:
FORDHARRISON LLP
1601 Elm Street, Suite 4450
Dallas, Texas 75201
Telephone: (214) 256-4700
Facsimile: (214) 256-4701

and

Darin M. Sands, Bar No. 257363
(Pro hac vice admission pending)
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200
Email: sandsd@lanepowell.com
                                       ATTORNEYS FOR PLAINTIFF
                                       DISCOVERORG DATA, LLC
WSACTIVELLP:11245509.1




COMPLAINT – Page 11
